              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

FABION D. BROWN,                                )
                                                )
                      Plaintiff,                )
vs.                                             )           NO. CIV-18-0717-HE
                                                )
P.D. TAYLOR,                                    )
                                                )
                      Defendant.                )

                                            ORDER

       Plaintiff Fabion D. Brown, a state prisoner appearing pro se, brought this action

pursuant to 42 U.S.C. § 1983, claiming violations of his constitutional rights. The matter

was referred to U.S. Magistrate Judge Suzanne Mitchell for initial proceedings consistent

with 28 U.S.C. § 636(b)(1)(B). Plaintiff moved to proceed in forma pauperis [Doc. #2].

Judge Mitchell notified plaintiff several times of deficiencies in his in forma pauperis

application and afforded plaintiff multiple opportunities to cure those deficiencies. After

plaintiff failed to cure the deficiencies, Judge Mitchell recommended that the action be

dismissed due to plaintiff’s failure to comply with the court’s orders. [Doc. #17] at 5-6.

The parties were advised of their right to file an objection to the Report and

Recommendation by February 12, 2019. No objections have been filed.1 The parties have

therefore waived any right to appellate review of the factual and legal issues raised in the

Report and Recommendation. United States v. One Parcel of Real Property, 73 F.3d 1057,



       1
         The court has twice attempted to mail plaintiff a copy of the report and recommendation,
but plaintiff apparently no longer resides at the address on file. Plaintiff has not submitted any
notice of a change of address as required by L.Cv.R. 5.4.
1059–60 (10th Cir. 1996); see 28 U.S.C. § 636(b)(1)(C). The court ADOPTS the Report

and Recommendation [Doc. #17], a copy of which is attached to this order. This action is

DISMISSED.

      IT IS SO ORDERED.

      Dated this 14th day of February, 2019.




                                           2
